   Case 3:20-cv-00953-JAG Document 1 Filed 12/13/20 Page 1 of 7 PageID# 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                             RICHMOND DIVISION


ANGEL TURNBOW,                                      Case No.: 3:20-cv-00953

                   Plaintiff,                       COMPLAINT AND DEMAND FOR
                                                    JURY TRIAL FOR VIOLATIONS OF:
              v.
                                                          1. Telephone Consumer Protection
CAPITAL ONE BANK (USA), N.A.                                 Act, 47 U.S.C. §227

Serve: c/o Corporation Service Company
       100 Shockoe Slip, Fl. 2
       Richmond, VA 23219

                   Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Angel Turnbow (“Plaintiff” or “Ms. Turnbow”), by and through her

attorneys, alleges the following against Defendant, Capital One Bank (USA), N.A.

(“Capital One” or “Defendant”):

                                      INTRODUCTION

      1.      Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (TCPA), 47 U.S.C. §227. The TCPA is a federal statute that broadly

regulates the use of automated telephone equipment. Among other things, the TCPA

prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or

prerecorded   messages,         and   delegates     rulemaking   authority    to   the   Federal

Communications Commission (FCC).




                                                  -1-
    Case 3:20-cv-00953-JAG Document 1 Filed 12/13/20 Page 2 of 7 PageID# 2




                             JURISDICTION AND VENUE

       2.     Jurisdiction of the court arises under 28 U.S.C. §§1331 and 47 U.S.C. §227.

       3.     Federal question jurisdiction exists because Capital One’s conduct violates

Ms. Turnbow’s rights under the TCPA, a federal statute.

       4.     Capital One’s decisions regarding the credit cards at issue are made in

Virginia.

       5.     Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that Capital One

resides in the Eastern District of Virginia.

       6.     Capital One has a principal place of business within the geographic

boundaries of the Richmond Division of the Eastern District of Virginia. Therefore,

personal jurisdiction and venue are established.

                                         PARTIES

       7.     Ms. Turnbow is a natural person residing in Bossier Parish, Louisiana.

       8.     Capital One is a creditor with a principal place of business and registered

agent located in Richmond, Virginia.

       9.     Capital One acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                              FACTUAL ALLEGATIONS

       10.    Defendant is attempting to collect one or more alleged debts from Ms.

Turnbow.

       11.    Capital One’s credit card service agreement contains a choice of law



                                               -2-
    Case 3:20-cv-00953-JAG Document 1 Filed 12/13/20 Page 3 of 7 PageID# 3




provision that provides that the decision to grant credit is made in Capital One’s Virginia

offices and is governed by Virginia and federal law.

       12.    In or around May 2020, Capital One began calling Ms. Turnbow’s cellular

phone number ending in 9558.

       13.    On or about May 20, 2020, at approximately 9:37 a.m., Ms. Turnbow

received a call on her cell phone from (800) 955-6600; Ms. Turnbow noticed a series of

beeps, tones or clicks and an unusually long delay before Defendant’s agents began to

speak, consistent with the use of an automated telephone dialing system.

       14.    During this conversation, Ms. Turnbow spoke with a representative who

indicated that Defendant was attempting to collect a debt.

       15.    Ms. Turnbow informed the representative that that Capital One should

contact through the mail only.

       16.    Despite Ms. Turnbow’s revocation of consent to be called, Defendant began

an automated campaign of harassing debt collection calls to Ms. Turnbow’s cell phone.

       17.    The calls mainly originated from (800) 955-6600, which, upon information

or belief, owned or operated by Defendant.

       18.    Between May 20, 2020 and November 31, 2020, Defendant called Ms.

Turnbow on her cellular phone approximately one hundred (100) times after Ms.

Turnbow revoked consent to be called.

       19.    Defendant called Ms. Turnbow almost every day, including the weekends.

       20.    Defendant called Ms. Turnbow multiple times a day on a regular basis.

       21.    Upon information and belief, Defendant also called or texted, or attempted



                                           -3-
    Case 3:20-cv-00953-JAG Document 1 Filed 12/13/20 Page 4 of 7 PageID# 4




to call or text friends and family of Ms. Turnbow with the intention that they would

communicate to Ms. Turnbow that Defendant was attempting to collect a debt from him,

causing Ms. Turnbow additional embarrassment and distress.

       22.    Upon information and belief, Defendant called Ms. Turnbow and delivered

prerecorded or artificial voice messages.

       23.    Upon information and belief, Defendant’s automatic dialer failed to return

to the on-hook state within 60 seconds of completion of dialing.

       24.    Defendant’s conduct was especially unreasonable because it called

relentlessly shortly after Ms. Turnbow had explained the reason why she did not have

money to repay and expressly revoked consent to be called.

       25.    Defendant’s conduct was not only knowing and willful but was done with

the intention of causing Ms. Turnbow such distress, so as to induce her to pay the debt.

       26.    The frequency and methodology of Capital One’s calls could reasonably be

expected to harass Ms. Turnbow.

       27.    Capital One’s conduct was highly offensive, oppressive and outrageous,

and exceeded reasonable collection efforts. Capital One’s conduct was especially

unreasonable because shortly after Ms. Turnbow explained that she wanted to be

contacted through the mail only, Capital One called her soon thereafter and the calls were

relentless.

       28.    Each and every one of Defendant’s telephone calls caused Ms. Turnbow

distraction and temporary loss of use of her telephone line.

       29.    As a result of Defendant’s conduct, Ms. Turnbow has sustained actual



                                            -4-
    Case 3:20-cv-00953-JAG Document 1 Filed 12/13/20 Page 5 of 7 PageID# 5




damages including, but not limited to, lost time, stress, anxiety, embarrassment, anguish,

severe emotional and mental pain and anguish.

       30.    Ms. Turnbow’s injuries are the very type of injuries that the TCPA was

passed by Congress to protect people from.

       31.    The protections and the remedies engrossed in the TCPA are the types of

protections and remedies that spring from common law invasion of privacy and intrusion

upon seclusion.

                                       COUNT I
                        Violations of the TCPA, 47 U.S.C. §227

       32.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       33.    Defendant violated the TCPA. Defendant’s violations include, but are not

limited to the following:

                  a. Within four years prior to the filing of this action, on multiple

                     occasions, Defendant violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii)

                     which states in pertinent part, “It shall be unlawful for any person

                     within the United States . . . to make any call (other than a call made

                     for emergency purposes or made with the prior express consent of

                     the called party) using any automatic telephone dialing system or an

                     artificial or prerecorded voice — to any telephone number assigned

                     to a . . . cellular telephone service . . . or any service for which the

                     called party is charged for the call.




                                            -5-
   Case 3:20-cv-00953-JAG Document 1 Filed 12/13/20 Page 6 of 7 PageID# 6




                  b. Within four years prior to the filing of this action, on multiple

                      occasions, Defendant willfully and/or knowingly contacted Ms.

                      Turnbow on her cellular telephone using an artificial prerecorded

                      voice or an automatic telephone dialing system and as such,

                      Defendant knowing and/or willfully violated the TCPA.

      34.      As a result of Defendant’s violations of 47 U.S.C. §227, Ms. Turnbow is

entitled to declaratory judgment that Defendant’s conduct violated the TCPA, and an

award of five hundred dollars ($500.00) in statutory damages for each and every negligent

violation, pursuant to 47 U.S.C. §227(b)(3)(B). If the Court finds that Defendant

knowingly and/or willfully violated the TCPA, Ms. Turnbow is entitled to an award of

one thousand five hundred dollars ($1,500.00), for each and every violation pursuant to

47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).

                                REQUEST FOR RELIEF

      WHEREFORE, Plaintiff Angel Turnbow respectfully requests judgment be

entered against Defendant Capital One Bank (USA), N.A. for the following:

            A. Declaratory judgment that Defendant violated the TCPA;

            B. Statutory damages of $500.00 for each and every negligent violation of the

               TCPA pursuant to 47 U.S.C. §227(b)(3)(B);

            C. Statutory damages of $1500.00 for each and every knowing and/or willful

               violation of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.

               §227(b)(3)(C);

            D. Awarding Plaintiff any pre-judgment and post-judgment interest as may be



                                           -6-
    Case 3:20-cv-00953-JAG Document 1 Filed 12/13/20 Page 7 of 7 PageID# 7




              allowed under the law;

           E. Any other relief that this Honorable Court deems appropriate.

                             DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff Angel Turnbow hereby

demands a trial by jury of all issues triable by jury.




                                                    Respectfully submitted,

                                                    Angel Turnbow

DATED: December 13, 2020                            By:           /s/
                                                    Susan M. Rotkis (VSB: 40693)
                                                    PRICE LAW GROUP, APC
                                                    382 S. Convent Ave.
                                                    Tucson, AZ 85701
                                                    T: (818) 600-5533
                                                    F: (818) 600-5433
                                                    E: susan@pricelawgroup.com
                                                    Attorneys for Plaintiff,
                                                    Angel Turnbow




                                             -7-
